The opinion of the court was delivered by
Collins, J.
This certiorari brings up a resolution of the board of education of Raritan township, in the county of Middlesex, authorizing the removal of a school-house from one site to another. The defendants challenge the interest of the prosecutor in the premises and have served notice requiring him to prove his interest. The differing opinions *202read in the eases of Avon v. Neptune City, 28 Vroom 701, and West Jersey Traction Co. v. Camden, 29 Id. 362, have left involved in some doubt the question of the duty of the prosecutor of a certiorari to prove on final hearing his interest in the controversy he incites, but I understand it to-be settled that whenever it does in fact appear that a prose-* eutor has no such interest the writ should be dismissed as to him. Tallon v. Hoboken, 31 Id. 212. The defendants in this case pray a dismissal on this ground, and we feel constrained to that judgment.
The prosecutor lives near the school-house, but in Piscataway township. His farm extends into Raritan, but by the General Tax law he is taxed only in Piscataway. Gen. Stat., p. 3345,' pi. 291; revived by Pamph. L. 1896, p. 180. He is, therefore, neither a resident nor a taxpayer in Raritan, and it seems clear that he has no interest to warrant his inquiring by certiorari into the action of the public authorities of that township.
The certiorari will be dismissed, with costs.
Application was made at the hearing to admit as a joint prosecutor Mr. Samuel E. Stelle. This gentleman, while shown to be a resident of Raritan, is not shown to be a taxpayer there or to have any children within school age. He seems to have no special interest in the controversy, and the motion is denied.